

Exhibit 10.31.8


AMENDMENT NUMBER SEVEN TO THE


METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE


(Amended and Restated Effective April 1, 2014)




THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE
(the "Plan") is hereby amended, effective as of May 1, 2018, as follows:


1.
Section 1.4.05(a) is amended by adding a new subsection (6) to read as

follows:


(6) The expiration or termination of an expatriate assignment, where upon such
expiration or termination, the Company, Subsidiary or MetLife Enterprise
Affiliate offers Employee employment in a Suitable Position in his or her home
office. For purposes of this paragraph, the term "Suitable Position" means a
position with the Company, Subsidiary or MetLife Enterprise Affiliate that is
suitable given the Employee's expertise, skills and compensation level
(excluding, for this purpose, benefits or allowances provided to the Employee in
connection with the assignment). The determination of whether an Employee is
offered a Suitable Position shall be exclusively determined by the Plan
Administrator.


2.
The first paragraph of Section 1.4.11 is amended in its entirety to read

follows:


Job Elimination: "Job Elimination" means the Company's or Subsidiary's
determination that (a) an Employee's position has been or will be eliminated
because of a Company or Subsidiary staffing adjustment or other organizational
change, expense reduction considerations, office closings or relocations (where
such relocation results in an Employee becoming eligible to receive benefits
under the Company's or a Subsidiary's relocation policy) including but not
limited to adjustments in the number of staff in a department or unit or the
elimination of all or some of the functions of a department or unit, in which
the Employee will not be replaced by another person in the same position, or (b)
the Employee's expatriate assignment has expired or will be terminated by the
Company (without an offer of employment in a Suitable Position, as defined in
Section 1.4.05(b), above); except where the Employee was, as of or immediately
before the Date of Discontinuance of Employment, on a leave of absence or
otherwise in inactive status, including but not limited to periods for which
short-term or long-term disability benefits are paid, for a


1

--------------------------------------------------------------------------------






consecutive period of more than one year (i.e., does not return from leave or
inactive status by the first anniversary of the beginning of the leave or
inactive status) and is not returning immediately upon the conclusion of either
(x) leave under the Family and Medical Leave Act or other law providing
legally-protected leave, or (y) leave granted by the Company or Subsidiary as a
reasonable accommodation of medical limitations.


IN WITNESS WHEREOF, the Company has caused this amendment to be executed on this
1st day of May, 2018 by the duly authorized individual below.






METROPOLITAN LIFE INSURANCE COMPANY






By: /s/ Andrew J. Bernstein


Andrew Bernstein, Plan Administrator






Witness: /s/ Danielle Hodorowski .


2